lN THE SUPREME COURT OF PENNSYLVAN|A

in the ivlarter 01 : No. 11 DB 2017 (No. 20 RsT 2017)

ZACHARY DOUGLAS CREGAR : Attorney Registration No. 206909

PETmoN FoR nEleTATEl\/lENT .
Fnolvl ADIvllleTRATrvE susPENsloN : montgomery county)

ORDER

PER CUR|AM

AND NOW, this 17th day of |\/|arch, 2017, the Report and Recommendation of
Discip|inary Board |\/|ember dated |\/|arch 7, 2017, is approved and it is ORDERED that
Zachary Doug|as Cregar, Who has been on Administrative Suspension, has never been
suspended or disbarred, and has demonstrated that he has the moral qualifications,
competency and learning in law required for admission to practice in the
Commonwea|th, sha|| be and is, hereby reinstated to active status as a member of the
Bar of this Commonwea|th. The expenses incurred by the Board in the investigation

and processing of this matter sha|| be paid by the Petitioner.